Citation Nr: 1011134	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-09 623	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from October 5, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

REMAND

The Veteran had active military service from February 1976 to 
November 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  

In this case, the Board's December 2007 remand directed the 
agency of original jurisdiction (AOJ) to obtain a VA 
psychiatric examination to determine the level of disability 
caused by the Veteran's service-connected PTSD.  The remand 
specified that the claims folder was to be made available to, 
and reviewed by, the examiner.  Nevertheless, while the 
Veteran was afforded a VA psychiatric Compensation and 
Pension (C&P) examination in November 2008 by Dr. P.C.J., Dr. 
J. specifically stated that no claims file was available for 
review at the time of the examination.  The AOJ realized that 
the claims file had not been reviewed by Dr. J. prior to, or 
during the examination of the Veteran in November 2008, and 
submitted a request stating that the claims file should be 
returned to Dr. J. for review, and directed the Washington 
VAMC to obtain an addendum statement from Dr. J., which 
statement would presumably take into account the medical 
evidence in the claims file.  Despite this directive, the 
only response in the claims file was written by V.L.M., PhD, 
not Dr. J.  The April 2009 letter by Dr. M. explains that 
"the examinee's C[laims]-file was fully reviewed pursuant to 
the compensation and pension examination conducted by me on 
11-1-2008" and this letter was signed by V.L.M., PhD, on 
April 11, 2009.

Here, although a November 4, 2008 examination appears to have 
been conducted by Dr. J., initials included at the end of the 
report include "VM: pwc" which suggests that "VM" may have 
dictated the report.  Additionally, the examination report 
clearly indicates that the examination was conducted on 
November 4, not November 1, as Dr. M. indicated in the April 
2009 letter.  Even if the November 2008 examination was 
conducted by Dr. M, not Dr. J., it appears strange that Dr. 
M. would specifically note that the claims file was not 
available and then later report that the claims file had in 
fact been reviewed pursuant to the examination.  Whether this 
meant that the November 2008 report was not accurate or that 
the claims file was later reviewed is not clear.  

In short, the Board finds that the April 2009 letter by a 
clinician different than the one recognized as the examiner 
in the November 2008 report, and which notes a different day 
on which the November 2008 examination was conducted, and 
which merely states that the claims file was reviewed but 
offers no additional explanation regarding any further or 
different conclusions reached about the severity of the 
Veteran's PTSD, does not satisfy the Board's earlier remand.  
(The Board's remand required that the claims folder be made 
available to, and reviewed by the examiner (referring to the 
clinician who conducts the examination).  As such, given the 
guidance of the Court in Stegall, this case must again be 
remanded in order to accomplish the directive of the December 
2007 Board remand, which was to afford the Veteran a VA 
psychiatric examination to assess the current level of 
severity of his PTSD by an examiner who reviews the file.

It should also be noted that many treatment records were 
associated with the claims file after the November 2008 
examination was conducted.  The examiner should review the 
newly received records before arriving at an assessment 
regarding the level of severity of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current level of disability caused by the 
Veteran's service-connected PTSD.  The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The examiner 
should take into account all outpatient 
treatment records from the Washington DC 
VA medical center, as well as the June 
2002 and November 2008 VA examinations.  
The examiner should make findings 
necessary to apply the rating criteria.  
A global assessment of functioning (GAF) 
score should be assigned, and the 
examiner should explain its meaning in 
the context of the rating criteria and in 
the context of the remaining record.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  Consideration should be given 
to the possibility of "staged" ratings.  
See Fenderson, supra.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

